PER CURIAM.
We affirm the defendant’s convictions and sentences for two counts of attempted murder of a law enforcement officer and two counts of robbery. Regarding the robbery sentences, however,-we strike the notations referring to section 775.0825, Florida Statutes (1987). Although that statute requires a defendant to serve no less than twenty-five years for attempted murder of a law enforcement officer, it does not apply to robbery. Eraeta v. State, 575 So.2d 206 (Fla. 4th DCA 1991). The notations do not otherwise affect the robbery sentences because they fall within the permitted range.
Affirmed.
HALL, A.C.J., and THREADGILL and ALTENBERND, JJ., concur.